Citation Nr: 1007939	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  09-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to herbicide exposure and diabetes 
mellitus.

3.  Entitlement to service connection for a heart disability, 
to include as secondary to herbicide exposure and diabetes 
mellitus.

4.  Entitlement to service connection for a prostate 
disability, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for a skin disability, 
to include as secondary to herbicide exposure.

6.  Entitlement to service connection for an eye disability, 
to include as secondary to herbicide exposure and diabetes 
mellitus.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefits sought on appeal.  

In August 2006, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  At that 
hearing, he indicated that he was being treated for anemia 
that had been caused by other medical problems arising from 
his period of active service.  The Board interprets this 
testimony as raising an implicit claim for service connection 
for anemia.  As that claim has not been developed for 
appellate review, the Board refers it to the RO for 
appropriate action.

The issue of service connection for an eye disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service records do not demonstrate that he 
was exposed to Agent Orange during his period of active 
military service.

2.  The Veteran's diabetes mellitus first manifested many 
years after service and is not related to his service or to 
any aspect thereof, including claimed exposure to Agent 
Orange.

3.  The Veteran's heart disability first manifested many 
years after his separation from service and is not shown to 
be related to his service or to any aspect thereof, including 
claimed exposure to Agent Orange.

4.  The Veteran's hypertension first manifested many years 
after his separation from service and is not shown to be 
related to his service or to any aspect thereof, including 
claimed exposure to Agent Orange.

5.  The Veteran's prostate disability first manifested many 
years after his separation from service and is not shown to 
be related to his service or to any aspect thereof, including 
claimed exposure to Agent Orange.

6.  The competent evidence of record does not demonstrate 
that the Veteran has a current skin disability that is 
related to his service or to any aspect thereof, including 
claimed exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  The criteria for service connection for a heart 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

3.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

4.  The criteria for service connection for a prostate 
disability have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

5.  The criteria for service connection for a claimed skin 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes, hypertension, and other cardiovascular-renal 
diseases, will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  The Veteran's prostate and 
claimed skin disabilities, however, are not conditions 
subject to presumptive service connection.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).  

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Diseases which are associated with exposure to certain 
herbicide agents, including diabetes mellitus and prostate 
cancer, will be considered to have been incurred in service 
if they are manifest to a compensable degree at any time 
after service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 
3.307(a)(6)(ii); 3.307(d), 3.309(e) (2009).  The presumption 
of service connection may be rebutted by affirmative evidence 
to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2009).  Moreover, an appellant who does not meet 
the statutory criteria for presumptive service connection 
based on herbicide exposure is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 309, 314 (1993).  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show that a current disability exists and that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2009).

The Veteran has alleged that his diabetes mellitus, 
hypertension, and heart, prostate, and skin disabilities all 
had their onset in service as a result of exposure to Agent 
Orange in Korea.  Additionally, a review of the claims folder 
reveals that the Veteran's private treating providers have 
indicated that his currently diagnosed diabetes is a 
contributing factor in his heart problems.  The Board is 
required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009). 
Accordingly, the Board will consider whether the Veteran's 
diabetes mellitus, hypertension, and heart, prostate, and 
skin disabilities were caused or aggravated his claimed in-
service herbicide exposure, or any other aspect of his active 
service.  Additionally, if service connection for diabetes 
mellitus is warranted, the Board will also determine whether 
that disorder caused or aggravated the Veteran's hypertension 
and heart disabilities.

A Veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  The Veteran in this case did not serve on 
active duty in Vietnam, but rather in South Korea.  Thus, the 
Veteran may not be presumed to have been exposed to 
herbicides, but he may nevertheless show that he was actually 
exposed to herbicides while in South Korea.  

Here, the Veteran's personnel records reflect that he was a 
member of the 7th Infantry Division, United States Army 
Pacific Command, and that he served in South Korea from 
September 1969 to October 1970.  The Department of Defense 
has indicated that herbicides were used in Korea from April 
1968 to July 1969.  VHA Directive 2000-027 (September 5, 
2000).  However, the Veteran's personnel records do not 
demonstrate that he was on active duty in South Korea during 
the period when herbicides were used.  Nor is there any 
indication that the Veteran served in other affected regions 
where herbicides have been found to have been used.  The 
Board thus finds that the Veteran was not presumptively 
exposed to herbicides during his military service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The Board recognizes that, at his December 2009 
videoconference hearing, the Veteran testified that, while 
serving along the Demilitarized Zone in 1970, he was 
"sprayed on the back of the coat" and otherwise directly 
exposed to a chemical that he now believes might have been 
Agent Orange.  Significantly, however, the Veteran admitted 
that he was not entirely certain "what it was he was sprayed 
with."  In any event, while the Veteran is competent to 
testify as to what he experienced and his testimony in that 
regard is considered credible, as a lay person, he is not 
competent to either identify the type or extent of exposure 
to herbicides or other chemical agents, as chemical exposure 
is not of the nature of observable symptomatology or 
circumstance.  Layno v. Brown, 6 Vet. App. 465 (1994) 
(competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of 
his senses, that which is heard, felt, seen, smelled or 
tasted).

Based on the foregoing, the Board finds the Veteran was not 
presumptively exposed to herbicides during service.  Nor does 
the evidence support a finding of actual herbicide exposure.  
While the Veteran has been diagnosed with two disorders 
(diabetes mellitus and prostate cancer) that have been shown 
to have a positive association with exposure to herbicides, 
there is no probative evidence of herbicide exposure and 
therefore the Veteran not entitled to service connection on a 
presumptive basis.  38 C.F.R. § 3.309(e).  Nevertheless, 
service connection may still be granted based upon evidence 
demonstrating that those disorders and the other disabilities 
at issue on appeal were incurred or aggravated in service.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

The Veteran's service medical records, including his 
enlistment and separation examinations, are negative for any 
complaints or clinical findings of diabetes mellitus, high 
blood pressure or other heart problems, or prostate or skin 
abnormalities.  As there is no record of treatment or a 
diagnosis of diabetes mellitus, hypertension, or heart, 
prostate, or skin disabilities in service, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).  As chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the Veteran's claim for 
service connection.  38 C.F.R. § 3.303(b).  

The Veteran's post-service medical records reflect that he 
was diagnosed with diabetes mellitus in September 1980 and 
thereafter received outpatient treatment for that condition 
on an ongoing basis.  In August 2007, he was afforded an 
Agent Orange Registry Examination, which included a physical 
examination and laboratory tests.  Based upon those clinical 
findings, the examiner expressly concluded that the Veteran 
"had no reason to be concerned about any adverse health 
effects resulting from service in Vietnam and/or Korea and/or 
other locations during the conduct of or as a result of 
testing, transporting, or spraying herbicides."  That 
examiner also noted that diabetes mellitus was one of the 
diseases generally presumed to be related to Agent Orange 
exposure, but did not render an opinion specifically relating 
the Veteran's diabetes to his reported in-service herbicide 
exposure or any other aspect of his active service.  
Nevertheless, in a June 2008 statement, the Veteran's private 
primary care physician did opine that it was "certainly 
possible that exposure to Agent Orange may have contributed 
to the onset or worsened the severity of his diabetes 
mellitus."

With respect to the Veteran's hypertension and heart 
disability claims, his post-service medical records show he 
was hospitalized in February 1982 after suffering a heart 
attack.  Although he was diagnosed at that time with coronary 
artery disease, a arteriogram revealed no blockages and he 
was released without apparent complications.  Subsequent 
private medical records show that in November 1995, the 
Veteran was assessed as having high cholesterol and a high 
coronary risk profile.  In April 1997, he underwent 
gallbladder surgery and his cardiac status was noted to be 
stable.  According to a November 2000 statement from his 
private cardiologist, the Veteran continued to "do well" 
until early 2000 when he began experiencing "progressive 
anginal symptoms" that were found to be consistent with 
diagnoses of hypertension and severe three-vessel coronary 
artery disease.  The Veteran was referred for surgical 
coronary revascularization and in November 2000 underwent 
coronary artery bypass grafting.  He has continued to undergo 
private outpatient treatment for various heart problems, 
including hypertension, coronary artery disease, chest 
tightness, dyspnea, and ischemia.  Additionally, the 
Veteran's primary care physician has indicated that diabetes 
may be a contributory factor in his heart problems.  
Significantly, however, no private or VA medical provider has 
offered an opinion relating those heart problems to the 
Veteran's alleged herbicide exposure or any other aspect of 
his active service.

With respect to the Veteran's prostate disability claim, 
private oncology records show that he was treated for 
prostate cancer and related complications from July 2001 to 
July 2006.  Those records, however, are silent for any 
medical opinion evidence relating the Veteran's prostate 
condition to any aspect of his service.

Next, with respect to the skin disability claim, the Board 
observes that, at his December 2009 hearing, the Veteran 
reported undergoing "radiation treatment" for a severe rash 
between his legs shortly after his discharge from service.  
However, he indicated that he was unable to provide any 
records of his treatment and he didn't know the doctor's name 
or precisely when that treatment was performed.  
Additionally, while the Veteran testified that the rash had 
continued to affect both his upper and lower extremities 
"every once in awhile," his post-service medical records 
are silent for any complaints or clinical findings of skin 
problems.  The Veteran has not submitted any clinical 
evidence in support of his claim for a skin disability.  Nor 
has he provided any information that would enable VA to 
obtain such evidence on his behalf, despite receiving 
correspondence from the RO specifically requesting that he 
submit additional information to support that claim.  
Consequently, any additional evidence that might have been 
elicited in support of the Veteran's skin disability has not 
been not obtained because of the Veteran's inability or 
unwillingness to cooperate.  The duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a claimant wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the evidence.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).   The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The August 2007 VA examiner advised the Veteran that, based 
on his examination and laboratory tests, he "had no reason 
to be concerned about any adverse health effects resulting" 
from herbicide exposure.  The Board finds that determination 
to be both probative and persuasive as it was based on that 
examiner's thorough and detailed examination of Veteran and 
took into account his prior history.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Moreover, that 
examiner's opinion is consistent with the other evidence of 
record, which does not establish that the Veteran was exposed 
to Agent Orange in service.

The Board recognizes that the August 2007 VA Agent Orange 
examiner also noted that the Veteran had Type II diabetes 
mellitus and that condition was "generally presumed to be 
related to Agent Orange exposure."  While that examiner 
provided a general, blanket statement that related diabetes 
mellitus to Agent Orange exposure, the examiner did not 
specifically relate that disability to any aspect of the 
Veteran's military service, including his own alleged Agent 
Orange exposure.  Such medical opinion evidence, which is 
speculative, general, or inconclusive in nature cannot 
support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993), 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  

Additionally, the Board acknowledges the private primary care 
physician's June 2008 opinion indicating that it was 
"certainly possible" that Agent Orange exposure may have 
caused or aggravated the Veteran's diabetes mellitus.  
However, the Board finds that opinion to be inherently 
speculative in nature and thus of limited probative value.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 
5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical 
opinion expressed in terms of may also implies may or may not 
and is too speculative to establish medical nexus); Warren v. 
Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in 
terms such as could have been is not probative).  Where a 
physician is unable to provide a definite casual connection, 
the opinion on the issue constitutes what may be 
characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 
237 (1993).

Moreover, the Veteran's history of exposure to Agent Orange 
while stationed in Korea is uncorroborated by any objective 
evidence of record.  While the June 2008 private physician 
referred to the Veteran's subjective history of Agent Orange 
exposure, the Board is not bound to accept medical opinions 
that are based on history supplied by the Veteran, where that 
history is unsupported by the medical evidence or based upon 
an inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).  The examiner's 
transcription of the Veteran's subjective history of exposure 
to Agent Orange, unenhanced by additional medical comment, 
does not constitute competent medical evidence merely because 
the transcriber happens to be a medical professional.  Howell 
v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 
Vet. App. 406 (1995).  Thus, that physician's opinion, like 
the August 2007 VA Agent Orange examiner's finding of a 
general correlation between diabetes mellitus and herbicide 
exposure, is of low probative value and does not provide 
competent medical evidence that it is at least as likely as 
not that there is a link between the Veteran's diabetes 
mellitus and his active service.

The competent evidence of record reflects that the Veteran's 
diabetes mellitus, hypertension, and heart and prostate 
disabilities were all diagnosed at least one decade after his 
separation from active service.  In view of the lengthy 
period without evidence of complaints or treatment for those 
disabilities, there is no evidence of a continuity of 
symptomatology, which weighs heavily against the Veteran's 
claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Moreover, because the Veteran's diabetes, hypertension, and 
other heart problems were not diagnosed within a one year of 
separation, presumptive service connection for those 
disabilities is not warranted. 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Additionally, the competent clinical evidence of record does 
not show that the Veteran has any currently diagnosed skin 
disability, and therefore the threshold requirement for 
service connection is not met with respect to any such 
disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Even if the 
weight of the competent evidence showed that the Veteran had 
a current skin disability, service connection would still not 
be warranted absent a showing that such condition was related 
to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That has not been shown here.  Indeed, neither the Veteran's 
in-service nor his post-service medical records contain any 
complaints or clinical findings of skin problems.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, however, the competent evidence of record does not 
establish that it is at least as likely as not that there is 
any medical nexus between the Veteran's time in service and 
his post-service diagnoses of diabetes mellitus, 
hypertension, heart, and prostate disabilities, and his 
claimed skin disabilities.  None of the Veteran's treating 
physicians has credibly found such a relationship.  
Therefore, the Board finds that service connection for those 
disabilities is not warranted on a direct basis.  
Additionally, the Veteran may not establish service 
connection for hypertension or other heart disability as 
secondary to diabetes mellitus because the latter does not 
qualify as a service-connected disability.  38 C.F.R. § 
3.303, 3.310.

Moreover, the Board finds it unnecessary to schedule the 
Veteran for a VA examination because there is no competent 
evidence of record that indicates that the Veteran's diabetes 
mellitus, hypertension, heart and prostate disabilities, or 
claimed skin disability may be associated with any event, 
injury, or disease in service, or with any service-connected 
disability because the alleged in-service event, exposure to 
herbicides, has not been corroborated by the evidence of 
record.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The August 
2007 VA Agent Orange examiner expressly concluded that the 
Veteran "had no reason to be concerned about any adverse 
health effects resulting" from herbicide exposure and the 
Board has assigned that finding great probative weight.  
Additionally, there is no competent evidence showing 
herbicide exposure in service, and thus there is no event or 
injury in service that would require an examination to be 
conducted.  38 C.F.R. § 3.159(c)(4).

The Board has considered the Veteran's assertions that his 
diabetes mellitus, hypertension, and heart and prostate 
disabilities, and his claimed skin disability are the result 
of his active service, including his alleged exposure to 
herbicides.  Lay evidence is one type of evidence that the 
Board must consider when a Veteran's claim seeks disability 
benefits.  38 C.F.R. § 3.307(b) (2009).  As a lay person, 
however, the Veteran is not competent to provide opinions 
requiring medical knowledge, such as a question of medical 
causation.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the Veteran's assertions as to medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, lack sufficient probative value to 
establish a nexus between the above diagnosed and claimed 
disabilities and his time in service. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for diabetes mellitus, hypertension, heart, and 
prostate disabilities, and a claimed skin disability, and 
that those claims must be denied.  38 U.S.C.A. § 5107(b) 
(West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2007 and a rating 
decision in March 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2008 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Additionally, the Veteran had the opportunity to 
provide written statements and testify at a December 2009 
videoconference hearing in support of his claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for diabetes mellitus, to include as 
secondary to herbicide exposure, is denied.

Service connection for hypertension, to include as secondary 
to herbicide exposure and diabetes mellitus, is denied.

Service connection for a heart disability, to include as 
secondary to herbicide exposure and diabetes mellitus, is 
denied.

Service connection for a prostate disability, to include as 
secondary to herbicide exposure, is denied.

Service connection for a skin disability, to include as 
secondary to herbicide exposure, is denied.



REMAND

The Veteran contends that his eye disability had its onset 
due to in-service herbicide exposure or, in the alternative, 
that it was caused or aggravated by his diabetes mellitus.  
However, a review of the records discloses that the Veteran's 
currently diagnosed eye disability (persistent retinal 
detachment) has not been shown to have a positive association 
with exposure to herbicides.  Additionally, for reasons 
discussed above, the Board has determined that the Veteran 
was not exposed to herbicides during service.  Therefore 
presumptive service connection as secondary to exposure to 
Agent Orange is not warranted. 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2009).  Moreover, in view of the Board's 
finding that the Veteran's diabetes mellitus was not incurred 
in or aggravated by his active service, he may not establish 
service connection for an eye disability secondary to 
diabetes mellitus because the latter does not qualify as a 
service connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).  Thus, the issue remaining before the Board is 
whether service connection for an eye disability is warranted 
on a direct basis.  The Board finds that further development 
is necessary to address that issue.

The Veteran's service medical records show that he was 
treated for left eye "irritation" in June 1970.  While 
irrigation of the eye was performed, no disability was 
diagnosed.  Nor did the Veteran did not report any additional 
eye trouble throughout his period of active service.  On his 
separation examination, he was found to have 20/20 distant 
vision and normal color vision.

After service, the Veteran testified at his December 2009 
videoconference hearing that since 2002 he had undergone "at 
least 10 eye surgeries" to address problems including 
decreased vision and retinal detachment, which are bilateral 
in nature but worse in the right eye.  This account is 
corroborated by his private medical records, which indicate 
that the Veteran has been afforded numerous eye operations 
encompassing lyses of the posterior synechia, retinal 
detachment repair, trans pars planta vitrectomy, membrane 
peeling of the right eye; and removal of silicone oil.  
Despite those procedures and ongoing treatment, the Veteran's 
lay statements and Board testimony indicate that he continues 
to have severe eye problems and is now "legally blind in 
[his] right eye."
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).

In this case, the Veteran has not yet been afforded a VA 
examination to address the etiology of his current eye 
problems.  Because the evidence shows in-service complaints 
of eye irritation and extensive post-service treatment for 
vision impairment and retinal detachment, it remains unclear 
to the Board whether any of the Veteran's current eye 
problems were caused or aggravated in service.  Accordingly, 
the Board finds that a remand for a VA etiological 
examination and opinion is necessary in order to fully and 
fairly assess the merits of his claim.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to assess the etiology of any 
current eye disability.  The claims 
folder must be reviewed by the examiner 
and the examination report must reflect 
that the claims folder was reviewed.  The 
examiner should provide a rationale for 
any opinion expressed and reconcile that 
opinion with all evidence of record, 
including the Veteran's in-service 
medical records showing complaints of and 
treatment for left eye irritation; his 
post-service medical records showing a 
history of extensive outpatient and 
surgical treatment for vision impairment, 
retinal detachment, and related eye 
problems; and the Veteran's written 
statements and hearing testimony 
indicating that, after undergoing more 
than 10 eye surgeries, he continues to 
experience severe eye problems and is 
legally blind in his right eye.  The 
examiner must acknowledge and discuss any 
lay evidence of a continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  Specifically, 
the examiner should address the 
following: 

a)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has any 
current eye disability that was 
caused or aggravated beyond its 
natural progression by the eye 
irritation for which he sought 
treatment in service.  

b)  State whether it is as likely as 
not (50 percent probability or 
greater) that the Veteran has a 
current eye disability that is 
otherwise related to his period of 
active service.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


